Pur CueiaM.
Tbis motion comes too late. In Pringle v. Dunn, ante, p. 435, it was held that under see. 7, cb. 264 of 1860, this court loses jurisdiction of appeals in' thirty days after *570judgment on them here, unless the jurisdiction is retained by order of the court for the purpose of a motion for rehearing, made within that time. The statute makes no other exception, and the court has no power to add others to the statute. And in cases of dismissal for noncompliance with the rules, the judgment of dismissal is a judgment on the appeal within the meaning of the statute. Estey v. Sheckler, 36 Wis., 434. No stipulation of the parties, and no order except on a motion and for the purpose of rehearing, is of any avail, under the statute, to retain the appeal here or to prolong the jurisdiction of the court over it.
Thirty days after the dismissal in this case had elapsed before this motion was made. And the court had lost jurisdiction to entertain the motion, or to deny it with costs.
The motion is therefore denied, without costs.